Fisher, J.,
delivered the opinion of the court.
This was a bill filed in the Chancery Court of Yazoo county, for the purpose of enjoining a sale of property under a deed of trust.
It is alleged that the debt secured by the deed has been paid, and an account current of the defendants is made an exhibit to the bill to establish this fact.
The deed was intended to secure three bills of exchange, drawn by the complainant, and accepted by the defendants, dated April, 1855, and payable twelve months after date. It appears that after the execution of the deed, the defendants made advances to-the complainant of other large sums of money; and that he made sundry payments to the defendants prior to the maturity of the bills secured by the deed; and the question, therefore, is how should these credits be applied? The money advanced after the drawing of the hills, was due immediately, in the absence of an agreement to the contrary; and it was, until paid, a debt bearing interest. All payments, therefore, made before the maturity of the bills, would be applied according to the established rule, to *449the debts due at the time, or bearing interest; and under this view of the law, there is no foundation for the bill.
Decree affirmed.